                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

ERIC C. BURGIE,
ADC #120956                                                                          PLAINTIFF

V.                             CASE NO. 5:19-cv-352-JM-BD

WENDY KELLY, et al.                                                              DEFENDANTS
                                             ORDER

       The Court has received a Recommendation from Magistrate Judge Beth Deere.

After carefully considering Mr. Burgie’s timely filed objections and making a de novo review of

the record, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       Mr. Burgie is proceeding with failure-to-protect and deliberate-indifference-to-

medical-needs claims against Defendants Barker-Walker and Jiles-Whitaker; failure-to-

train and deliberate-indifference-to-his safety claims against Defendants Watson,

Cashion, McHan, and Williams; retaliation claims against Defendants Cashion, McHan,

Williams, Barker-Walker, and Jiles-Whitaker; and corrective-inaction claims against

Defendant Wendy Kelly.

       Mr. Burgie’s claims of retaliation against Defendants Wendy Kelly, Andrews,

Lawrence; and inadequate-medical-care claims against Defendants Chisle, Hargrave, and

G. Kelly are DISMISSED, without prejudice.

       Mr. Burgie’s failure-to-investigate claims against Defendants Watson, McHan,

Williams, Cashion, Johnson, Reed, Payne, and Redwood are DISMISSED, with
prejudice.

      Defendants Andrew, Lawrence, Chisle, Hargrave, G. Kelly, Johnson, Reed, Payne,

and Redwood are DISMISSED from this lawsuit.

      Mr. Burgie’s motion to clarify (#8) is DENIED as moot.

      IT IS SO ORDERED, this 18th day of February, 2020.


                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE




                                         2
